DETAILED ACTION

Reasons for Allowance
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not disclose the lighting system of a trailer activating based on a pneumatic connection between the trailer and a vehicle, comprising: at least one light disposed on the trailer; a power source supplying power to the at least one light; a pressure sensor configured to detect a pressure from the pneumatic connection between the trailer and the vehicle; and a controller configured to - receive a first signal indicative of the pressure from the pressure sensor, wherein at least one brake of the trailer is released based on the pressure; upon receiving the first signal, illuminating the at least one light; receive a second signal indicative of an electrical connection between the trailer and the vehicle; and deactivating the at least one light when both the first signal and the second signal are received, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        							/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684